       Case: 5:17-cv-01287-SL Doc #: 89 Filed: 11/19/18 1 of 2. PageID #: 500



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 BRADFORD WALKER,                              :   CASE NO. 5:17-CV-01287
                                               :
                   Plaintiff,                  :   JUDGE SARA LIOI
                                               :
        v.                                     :
                                               :
 SUMMIT COUNTY, OHIO, et al.,                  :
                                               :
                   Defendants.                 :
                                               :


                                STIPULATED ENTRY OF DISMISSAL


       The parties, by and through counsel, hereby stipulate that the Complaint and the within

causes of action are dismissed with prejudice, at the cost of Defendant, Advanced Correctional

Healthcare, Inc.

       IT IS SO ORDERED.


                                                   HONORABLE SARA LIOI
Dated: November 19, 2018                           UNITED STATES DISTRICT JUDGE




                                                                  /s/ Sara Gedeon (0085759)
                                                                        David B. Malik, Esq.
                                                                           Sara Gedeon, Esq.
                                                                                  Malik Law
                                                               Email: Dbm50@sbcglobal.net
                                                             Email: sgedeon1021@gmail.com
                                                              8437 Mayfield Road, Suite 101
                                                                     Chesterland, Ohio 44026
                                                                               440-729-8260
                                                                               440-490-1177

                                              1
       Case: 5:17-cv-01287-SL Doc #: 89 Filed: 11/19/18 2 of 2. PageID #: 501




                                                                                  /s/ John J. Spellacy
                                                                                      John J. Spellacy
                                                                 323 Lakeside Avenue, W, Suite 300
                                                                                Cleveland, OH 44113
                                                                                        216-241-0520
                                                                                  Fax: 216-241-6961
                                                                  Email: jspellacy@spellacylaw.com
                                                                               Attorneys for Plaintiff


                                                                             /s/ Brian T. Gannon
                                                                       Brian T. Gannon (0077442)
                                                                               Reminger Co., LPA
                                                               101 West Prospect Ave., Suite 1400
                                                                             Cleveland, OH 44115
                                                                                     216-687-1311
                                                                                Fax: 216-687-1841
                                                                   Email: bgannon@reminger.com
                                                                           Attorney for Defendant,
                                                             Advanced Correctional Healthcare, Inc.




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of November 2018, a copy of the foregoing pleading

was filed electronically. Notice of this filing will be sent to all parties for whom counsel has entered

an appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

                                                                             /s/ Brian T. Gannon
                                                                       Brian T. Gannon (0077442)
                                                                           Attorney for Defendant,
                                                             Advanced Correctional Healthcare, Inc.




                                                   2
